Title: To Alexander Hamilton from James Wilkinson, [26 August 1799]
From: Wilkinson, James
To: Hamilton, Alexander


[New York, August 26, 1799]

Brigr. Gen. Wilkinson has the Honor to transmit Majr. Genl Hamilton, an original communication from the Officer commanding Fort Massac, near the Mouth of the Ohio River, which appears to Him to merit some attention. He sends the Original, because the retention of it, is important to the Brigadier, & may be most properly deposited with the Majr. General. The debauch & consequent absence of the Brigrs. Clerk, since Saturday, prevents his offering a short report to Majr. General Hamilton this morning, which He regrets. No condition shall be omited to accomplish the object in the course of Tomorrow.
Monday Morning
The Brigr. has to take shame to Himself for his idle delusion, respecting the legitimate mode of electing Regimental Paymasters. It is not less singular than absurd.
